36. Rates of excise duty on alcohol and alcoholic beverages (vote)
Report: Astrid Lulling
- Before the vote
rapporteur. - (FR) Madam President, ladies and gentlemen, I should like to draw your attention to this report for just a moment, as the procedure is very complicated.
For the sake of clarity, I shall make it clear to all those who want to avoid any increase in the minimum rates on beer and spirits that they should vote against all the amendments adopted in committee except one, adopted in the Committee on Economic and Monetary Affairs by a small, chance majority of 21 to 19. I am asking you, in any case, whatever the result of the vote, to reject all of my report and so maintain the status quo in relation to excise duty on alcohol, until we have the Commission's report, given that Mr Kovàcs wishes to make proposals on the whole excise duty policy at the end of the year.
I would remind you again that Winston Churchill said:
'There is no such thing as a good text'.
(Applause)
(FR) I should like to add to that there is nothing worse than pointlessly increasing taxes at the wrong time. Therefore, please, follow me with regard to this vote and anyway, reject the report!
(Applause)
Thank you, Mrs Lulling. The House is obviously grateful for your advice.
Chairman of the Committee on Economic and Monetary Affairs. - (FR) Madam President, the House will recall that we had to refer this text back for further discussion because, following conflicting votes, our rapporteur had called for a vote against.
The Committee on Economic and Monetary Affairs carried out a serious piece of work, which, obviously, does not correspond with our rapporteur's opinion and no doubt she ought to have withdrawn her name from the final result. It was not obtained by a small, chance majority but following very thorough work, with the Commission and with the Council, for an extremely reasonable proposal which, I hope, this House will be able to support.
(Applause)